ON MOTION FOR REHEARING.
PER CURIAM.
It is stated in the foregoing opinion that nothing is alleged in the pleadings as to bankruptcy proceedings. Our attention is now called to the fact that an amended answer does contain this statement: “Defendant has been adjudged a bankrupt in the Federal Court but not yet discharged.” It only appears in the answer of one of the defendants and is an isolated sentence, disconnected from anything preceding or succeeding it. It could not in any way affect our conclusion in the case. The record shows that the bankruptcy proceedings were instituted after this action was begun, and that defendant was refused a discharge. Something was said about a motion to set this refusal aside, but nothing of that kind was shown at the trial.
But defendant asks us to certify the case to the Supreme Court because of this. It is said that “an Act of Congress is involved,” and that the Supreme Court has exclusive jurisdiction. Our jurisdiction does not depend upon whether the construction of an Act of Congress “is involved.” It is only where the “validity” of an Act of Congress “is drawn in question:” No one in this case has challenged the- validity of an Act of Congress. [Live Stock Com. Co. v. Ry. Co., 157 Mo. 518; Carlisle v. Ry. Co., 168 Mo. 652; Vaughn v. Ry. Co., 145 Mo. 57; Lail v. Pac. Ex. Co., 81 Mo. App. 232.]
But, aside from the foregoing, this case was pending in the Supreme Court, and that court adjudged the jurisdiction to be in this court and ordered it transferred here.
Motion overruled.